  Case 19-30437-KRH             Doc 9 Filed 01/31/19 Entered 02/01/19 00:28:42                        Desc Imaged
                                     Certificate of Notice Page 1 of 2
                                       United States Bankruptcy Court
                                             Eastern District of Virginia
                                                 Richmond Division
                                                701 East Broad Street
                                                Richmond, VA 23219


                                                             Case Number 19−30437−KRH
                                                             Chapter 13
In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

    Franklin Willis Clark Sr.                               Shelby Caroline Clark
    13580 Providence Run Road                               13580 Providence Run Road
    Ashland, VA 23005                                       Ashland, VA 23005
Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s).,(if any):
   Debtor: xxx−xx−8039                                     Joint Debtor: xxx−xx−1335
Employer Tax−Identification (EIN) No(s).(if any):
  Debtor: NA                                                Joint Debtor: NA


                                 NOTICE OF POSSIBLE DISMISSAL
                      PURSUANT TO LBR 3015−2 CHAPTER 13 PLAN REQUIREMENTS


TO:           DEBTOR OR DEBTOR'S COUNSEL

You have filed a petition with the office of the Clerk of the United States Bankruptcy Court, Eastern District of
Virginia, on January 28, 2019. Pursuant to Local Bankruptcy Rule 3015−2, please be advised that the following
document(s) are missing and must be filed within fourteen (14) days of the petition date, February 11, 2019.

Failure to timely file the missing document(s) or to timely seek an extension of time, may result in the dismissal of
your bankruptcy case.

**Missing Document(s):
Chapter 13 Plan



                                                             William C. Redden
                                                             Clerk, United States Bankruptcy Court
Date: January 29, 2019
                                                             /s/ Linda Smith
                                                             Deputy Clerk

[30152vAug2018.jsp]
        Case 19-30437-KRH               Doc 9 Filed 01/31/19 Entered 02/01/19 00:28:42                              Desc Imaged
                                             Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 19-30437-KRH
Franklin Willis Clark, Sr.                                                                                 Chapter 13
Shelby Caroline Clark
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0422-7                  User: smithla                      Page 1 of 1                          Date Rcvd: Jan 29, 2019
                                      Form ID: 30152                     Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 31, 2019.
db/jdb         +Franklin Willis Clark, Sr.,   Shelby Caroline Clark,   13580 Providence Run Road,
                 Ashland, VA 23005-7476

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 31, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 29, 2019 at the address(es) listed below:
              John P. Fitzgerald, III    USTPRegion04.RH.ECF@usdoj.gov
              Patrick Thomas Keith    on behalf of Debtor Franklin Willis Clark, Sr. ecf@bolemanlaw.com,
               ecfbackup@bolemanlaw.com;keithpr71011@notify.bestcase.com
              Patrick Thomas Keith    on behalf of Joint Debtor Shelby Caroline Clark ecf@bolemanlaw.com,
               ecfbackup@bolemanlaw.com;keithpr71011@notify.bestcase.com
              Suzanne E. Wade   ecfsummary@ch13ricva.com, trustee@ch13ricva.com;fred@cmc13.net
                                                                                             TOTAL: 4
